DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 3/16/2021. Claims 7 and 17 were cancelled.  Claims 1-6, 8-16 and 18-20 are now pending in the application. 

Claim Analysis
2.	Summary of Claim 1:
A resin composition comprising: 

a polyolefin; 

carbon fibers having an average fiber length of 0.1 mm to 2.5 mm;  5

a resin containing at least one of an amide bond and an imide bond, a content of the resin with respect to 100 parts by mass of the polyolefin being greater than 20 parts by mass and less than or equal to 100 parts by mass; 

and a compatibilizer, a content of the compatibilizer being 1 part by mass to 50 parts by mass with respect to 100 parts by mass of the resin composition containing at least one of an amide bond and an imide bond.

 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (EP 3 081 591 A1 as listed on the IDS dated 5/27/2020).

Regarding claims 1, 4, 5, 11, 14 and 15, Fujita et al. teach a carbon reinforced resin composition and shaped product wherein the composition comprises one or more propylene-based polymers thereby reading on the polyolefin as required by the instant claim, an acid modified polyolefin resin, wherein the polyolefin is modified with maleic anhydride thereby reading on the compatibilizer as required by the instant claim, a polyamide, wherein the polyamide is present in an amount of from 0 – 50 wt% and the polyolefin is present in an amount of from 25 to 95 wt%, carbon fibers (claim 1), wherein the carbon fibers are from 1 to 20 mm [0046]. Fujita et al. teach 1 to 60% by mass of an acid-modified polyolefin resin based on 100 parts (claim 1) thereby reading on the content of the compatibilizer is 1 part by mass to 50 parts as required by the instant claim.
Fujita et al. and the claims differ in that Fujita et al. do not teach the exact same range for the length of the carbon fiber and for the amount of the polyamide as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by Fujita et al. (1 to 20 mm for the carbon length; 0 – 50 wt% for the polyamide) overlap the instantly claimed ranges (0.1 – 2.5 mm for the carbon length; 20 – 100 parts for the polyamide) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Regarding claims 2, 3, 12, and 13, Fujita et al. do not particularly teach the polyamide forming a coating layer around the carbon fibers and are further silent on the compatibilizer is interposed between the coating layer and the polyolefin.

 Regarding claims 6 and 16, Fujita et al. teach 1 to 200 parts by mass of a carbon fiber based on 100 parts (claim 1) thereby reading on the claimed range of 0.1 part by mass to 200 parts by mass as required by the instant claim.

Regarding claims 9 and 19, Fujita et al. teach 1 to 60% by mass of an acid-modified polyolefin resin based on 100 parts and 1 to 200 parts by mass of a carbon fiber (claim 1) thereby reading on the compatibilizer is 1 mass% to 100 mass% with respect to the mass of the carbon fibers.
Regarding claims 10 and 20, Fujita et al. teach an optional crosslinking agent is an optional embodiment [0081] and in the preferred embodiments of Fujita et al. there is not a crosslinking agent present and as such is interpreted as reading on the non-crosslinked resin composition.

 Response to Arguments
5.	 Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive.  
Regarding the rejections over Fujita et al., Applicant states that Fujita et al. do not direct persons of ordinary skill in the art to include the polyamide and acid-modified polyolefin resin in the recited relative amounts, nor does it recognize the surprising improvement in tensile modulus. In response, attention is directed to the language of instant claim 1, wherein claim 1 requires “a resin containing at least one of an amide bond and an imide bond” and a “compatibilizer”. As such, there is no particular requirement for the resin to have an amide bond or for the compatibilizer to be an acid-modified polyolefin resin. The Applicant’s arguments are not commensurate in scope with the claim language. 
In review of the unexpected results, it is noted that improvements of tensile modulus are present in the exemplary embodiments containing the polyamide and the acid-modified polyolefin resin in the claimed range. However, as stated above, claim 1 is drawn to a broad “compatibilizer” and a “resin containing at least one of an amide bond and an imide bond”. The unexpected results are not commensurate in scope with the claim language, because the exemplary embodiments only contain a polyamide and further only contain a compatibilizer comprising an acid modified polyolefin and the claim is drawn to much broader components. Fujita et al. also disclose improvements in tensile strength (Table 1), thereby these results as demonstrated in the instant specification are not considered to be unexpected.

 For these reasons, Applicant's arguments are not persuasive. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nakamura, et al. (JP 02-058552 as listed on the IDS dated 5/3/2020) and Jiang (CN 102850783 B as listed on the IDS dated 5/27/2020).
Nakamura et al. teach a molding material comprising a mixed resin composed of (A1) polypropylene, (A2) polyamide, (B) a carbon fiber having a fiber length < 10 mm, and (D) a modified polyolefin, and wherein the polyamide is present in an amount from 20 to 40% by weight (Abstract, claim 1).
Jiang et al. teach a molding material comprising a nylon, polypropylene, continuous filament reinforcement, and a compatibilizer (Abstract), wherein the nylon reads on the polyamide, the continuous filament reinforcement is carbon fibers, and the compatibilizer is maliec anhydride graft copolymer.  

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.